DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 2, 4, 8, 9, 11 and 12 are objected to because the following elements lack proper antecedent basis in the claims(s):  
Claim 1 line 8: “the building”
Claims 1, 11 and 12 lines 13, 12 and 14 respectively: “the destination”
Claims 1, 11 and 12 lines 19, 17 and 19 respectively: “the elevator”
Claim 2 line 5: “the destination floors”
Claim 4 line 5: “the information”
Claims 8 and 9 lines 7 and 6 respectively: “the instructions”
Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  
Claim 1 includes the limitation “prediction unit configured to, … by the acquisition unit, to predict”.  This limitation should be changed to state “prediction unit configured to, … by the acquisition unit, predict”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 12 include the limitation “generate/generating an operation schedule of the elevator so that an elevator car is preferentially sent to a floor”.  However the term “preferentially” renders the claim(s) indefinite.  It is unclear whether the claim necessarily required the limitation(s) following the phrase.  For examining purposes, this limitation is interpreted as stating “generate/generating an operation schedule of the elevator so that an elevator car is sent to a floor”.  
Claim 4 includes the limitation “wherein in a case where the information regarding the destination floors of the person identified by the analysis unit cannot be acquired, the acquisition unit”, and further includes limitations describing acquiring information of a person having the same attribute information as attribute information acquired by the analysis unit.  However the comparison of a person having the same attribute information as the identified person would include associated information 
This claim further includes the limitation “approximately same attribute information as the attribute information acquired”.  However there is a lack of antecedent basis for “the attribute information”.  It is unclear whether applicant intends this claim to depend from claim 3, which properly introduces attribute information, or introduce a new element into the claim.  For examining purposes, this limitation is interpreted as stating “approximately same attribute information as attribute information acquired”.  
Claims 6 and 7 include the limitation “so that a predetermined elevator car is preferentially sent to the floor”.  However the term “preferentially” renders the claim(s) indefinite.  It is unclear whether the claim necessarily required the limitation(s) following the phrase.  For examining purposes, this limitation is interpreted as stating “so that a predetermined elevator car is sent to the floor”.
Claim 7 is directed to the “elevator control apparatus according to claim 1, wherein” and includes limitations pertaining to “the second largest number of people”.  However there is a lack of description regarding a first largest number of people, as this was introduced in claim 6.  It is unclear whether the claim necessarily requires a first 
Claims 2, 3, 5 and 8-10 depend from at least claim 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Simcik et al. (US 9,988,238 B2) in view of Boss et al. (US 7,823,700 B2).
Claims 1, 11 and 12: Simcik et al. discloses an elevator control apparatus, elevator control method, and a computer-readable storage medium storing a program executed by a computer that causes the computer to execute a method, including an analysis unit configured to analyze an image by detecting facial features of a user in the 
However Boss et al. teaches an elevator control apparatus, elevator control method, and a computer-readable storage medium, where an elevator car is sent to a floor which has the most people (column 5 lines 5-8).
Given the teachings of Boss et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control apparatus, method, and computer-readable storage medium disclosed 
Claim 2: Simcik et al. modified by Boss et al. discloses an elevator control apparatus as stated above, where the analysis unit is disclosed in Simcik et al. to be configured to recognize a face of the person to identify the person as an individual, where the acquisition unit acquires the information of the person identified (column 3 lines 52-58).  
Claims 3 and 4: Simcik et al. modified by Boss et al. discloses an elevator control apparatus as stated above, where the analysis unit is disclosed in Simcik et al. to be configured to acquire attribute information (facial features) of the person to identify the person, where the acquisition unit acquires the information of a person having the same attribute information as the attribute information acquired (column 1 lines 44-47, 53-55).  
Claim 5: Simcik et al. modified by Boss et al. discloses an elevator control apparatus as stated above, where images of a plurality of people waiting in an area around an elevator door are disclosed in Simcik et al. to be analyzed for acquiring information corresponding to destinations of the plurality of people when using the elevator (column 3 lines 34-39).  The images are further captured on each of a plurality of floors of the building (column 5 lines 1-4).
Claim 6: Simcik et al. modified by Boss et al. discloses an elevator control apparatus where an elevator car is sent to a floor which has the most people and would 
Claim 7: Simcik et al. modified by Boss et al. discloses an elevator control apparatus as stated above, where after the floor having the largest number of people has been serviced, a new floor with the second largest number of people having a destination that is an upper floor or a lower floor would be identified and serviced since the new floor would now have the largest number of people, as is recognized in the art.
Claim 8: Simcik et al. modified by Boss et al. discloses an elevator control apparatus as stated above, where a plurality of elevator cars (column 2 lines 28-30) are controlled separately from each other (column 3 lines 62-64) to move sequentially up from lower floors to upper floors, stopping at floors on which an elevator car has been requested to go up and in accordance with instructions of elevator car occupants, and then move sequentially down from upper floors to lower floors, stopping at floors on which an elevator car has been requested to go down and in accordance with elevator car occupants, as is typical in the art.
Claim 9: Simcik et al. modified by Boss et al. discloses an elevator control apparatus as stated above, where the generation means is configured to generate the operation schedule only in a case in which the elevator car is empty, and to control the 
Claim 10: Simcik et al. modified by Boss et al. discloses an elevator control apparatus as stated above, where an elevator system is disclosed in Simcik et al. to include the elevator control apparatus (column 1 lines 6-7).  The elevator system includes a plurality of driven elevator cars configured to move between a plurality of elevator door openings on a plurality of floors of a building, and configured to drive the elevator cars (column 2 lines 28-33) in accordance with the generated schedule (column 3 lines 60-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             February 26, 2022